Citation Nr: 0525163	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to service connection for diabetes mellitus, 
type II, secondary to exposure to Agent Orange. 

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to exposure to 
Agent Orange or diabetes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In July 2005, the veteran testified before the 
undersigned Veterans Law Judge sitting at the Nashville, 
Tennessee RO.  

(The claims of service connection for a right knee disorder, 
type II diabetes mellitus, and peripheral neuropathy of the 
lower extremities will be addressed in the remand section 
following the order in the decision below). 


FINDINGS OF FACT

1.  The veteran does not have impaired hearing as defined by 
VA. 

2.  Any tinnitus experienced by the veteran is not related to 
his military service. 




CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  In addition, certain chronic 
diseases, including organic diseases of the nervous system, 
such as sensorineural hearing loss, shall be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma due to noise exposure in 
service, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishes current hearing loss constituting a disability 
under 38 C.F.R. § 3.385 and competent evidence relates 
current hearing loss disability to active service.  Id. at 
159-60.

The evidence of record includes the veteran's contentions and 
hearing testimony, service medical records, and private 
treatment reports.

The veteran contends in both written statements and in 
hearing testimony that he was exposed to acoustic trauma 
while working as a mechanic on C-130 aircraft during active 
service in Korea.  He maintains that he was issued earplugs, 
but that he used them infrequently.  

A review of the entire post-service clinical evidence of 
record reflects that there is no medical evidence of record 
showing that the veteran has ever been found to have tinnitus 
or hearing impairment for VA purposes under 38 C.F.R. 
§ 3.385, and evidence of hearing loss disability for VA 
purposes was not found during service.  Indeed, a December 
2002 private treatment report reflects that the veteran 
denied having tinnitus.  The only evidence supportive of the 
veteran's claims consists of the lay assertions of the 
veteran himself.  Because lay persons are not competent to 
offer opinions concerning a medical diagnosis, and in the 
absence of competent evidence of tinnitus or hearing 
impairment for VA purposes under 38 C.F.R. § 3.385, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for hearing loss or tinnitus.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002.  Specifically, this notification apprised the veteran 
of what the evidence must show to establish entitlement to 
the benefit sought, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran tell the RO of any 
evidence or information pertinent to either claim, implying 
that all relevant evidence in the veteran's possession should 
be submitted.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service records and private records identified by the 
veteran.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of service connection, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran claims to have had 
impaired hearing by VA standards and tinnitus, but there is 
no indication, except by way of unsupported allegation, that 
he has either currently shown.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

After a review of the claims file, the Board finds that 
additional development is necessary prior to final 
adjudication of the claims for service connection for a right 
knee disorder, peripheral neuropathy, and diabetes mellitus, 
type II. 

The veteran contends that he has a right knee disorder as a 
result a pre-existing leg length discrepancy (Transcript (T.) 
at page (pg.) 5).  Service medical records reflect that at 
service entrance, the veteran's right leg was found to have 
been four centimeters shorter than his left leg (see February 
1966 service entrance examination report).  Thereafter, in 
January 1967, the veteran was seen at the dispensary for a 
right knee sprain.  He was placed on a limited profile, and 
was instructed not to run, climb, or stand for prolonged 
periods of time.  The remainder of the service medical 
records, to include a February 1970 separation examination 
report, are devoid of any clinical findings of a right knee 
disorder; the lower extremities were found to have been 
"normal."  

A review of the claims file reveals that VA has not examined 
the appellant with regard to his claimed right knee disorder.  
In light of the foregoing, the veteran should be scheduled 
for a VA orthopedic examination to determine the medical 
probabilities that any current right knee disability is the 
result of any preexisting shortening of the right leg and, if 
so, if it underwent an increase in severity in service beyond 
the natural progression of the disability, or, in the 
alternative, is otherwise traceable to disease or injury 
incurred in service, such as the right knee strain.  

The veteran also contends that he has peripheral neuropathy 
of the lower extremities and diabetes mellitus, type II, as a 
result of exposure to agent orange while working as a 
mechanic on C-130 aircraft during active service in Korea, to 
include being stationed at an unofficial air base near the 
Korean de-militarized zone (DMZ) around January to March 
1968.  In support of his contention, the veteran's treating 
physician, B. H. W., M.D., has related the appellant's 
diabetes mellitus and "peripheral neuritis" to his in-
service Agent Orange exposure (see reports, submitted by B. 
H. W., M.D., dated in June 2003 and July 2005).  By law, 
certain diseases, such as type II diabetes mellitus and acute 
and subacute peripheral neuropathy (also known as type II 
diabetes mellitus or adult onset diabetes), are presumed to 
be the result of exposure to herbicides, such as Agent 
Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) 
(2004).  That presumption has applied to veterans who served 
in the Republic of Vietnam, but may affect the veteran's 
claim if exposure can be shown.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2004).

Recently, VA received a listing from the Defense Department 
(DoD) of locations outside of Viet Nam where Agent Orange was 
used or tested over a number of years.  This included 
significant information regarding the use of Agent Orange 
from April 1968 through July 1969 along the DMZ in Korea.  
DoD defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  The size of 
the treated area was a strip 151 miles long and up to 350 
yards wide from the fence to north of the "civilian control 
line."  There is no indication that herbicide was sprayed in 
the DMZ itself.

Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate that effects 
of spraying were sometimes observed as far as 200 meters down 
wind.  Units in the area during the period of use included 
Field Artillery, Signal and Engineer troops.

A review of the veteran's DD 214 discloses that his military 
occupational specialty was an aircraft maintenance engineer 
and that he was assigned to the 62nd Tactical Airlift 
Squadron.  In a July 2005 report, a private practitioner 
indicated that after basic training, the veteran was assigned 
to the 374th  Field Maintenance Squadron in Okinawa, Japan 
for a period of eighteen months, where he performed 
maintenance on C-130 aircraft that hauled Agent Orange to and 
from Vietnam.  That same practitioner also noted that the 
veteran had reported being stationed at an unofficial air 
base near the DMZ from January to March 1968, where he 
performed maintenance on aircraft that carried Agent Orange.  
To date, however, the veteran's claim has not been developed 
to determine whether evidence can be obtained to shown that 
he was in fact exposed to herbicides.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for a right knee disorder, diabetes 
mellitus, and peripheral neuropathy of the lower extremities.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Through official channels, such 
as the service department and the 
National Archives and Records 
Administration, the RO should 
ascertain the location of the 
veteran's unit(s) during the time he 
was in Japan or Korea, (62 Tactical 
Airlift Squadron and 374 Field 
Maintenance Squadron and any others 
identified by the veteran), and make 
a determination regarding the 
likelihood of his exposure to a 
herbicide agent, such as Agent 
Orange.  Unit histories or other 
records, including manifests of 
cargo shipped by aircraft that the 
veteran likely worked around, should 
be sought, if available.  Any unit 
activity near the DMZ in Korea 
should be identified for the period 
the veteran served there.  A 
negative reply to any request must 
be noted in writing and associated 
with the claims folder.  

2.  The RO should undertake any 
additional development it determines 
to be indicated and then schedule 
the veteran for a VA examination by 
an appropriate medical specialist(s) 
to determine the nature, extent of 
severity and etiology of the 
veteran's diabetes mellitus, type 
II, and peripheral neuropathy of the 
lower extremities, to include 
whether they are secondary to Agent 
Orange exposure.  The claims file, 
along with all additional evidence 
obtained pursuant to the instruction 
above, as well as a copy of this 
remand, must be made available to 
the examiner(s) for review.  The 
examiner(s) must state the medical 
probability that any diabetes 
mellitus, type II, or peripheral 
neuropathy of the lower extremities 
is secondary to exposure to Agent 
Orange while working as an aircraft 
mechanic on C-130s and while 
stationed at an undisclosed air base 
near the DMZ in Korea.  The 
examiner(s) must also state the 
medical probability that any 
peripheral neuropathy is traceable 
to diabetes mellitus or is the 
result of Agent Orange exposure.  
The rationale for all opinions 
should be explained in detail.  

3.  Then, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded an orthopedic 
examination to determine whether any 
right knee disorder originated in 
service, or is otherwise traceable 
to the right knee strain noted in 
service.  The examiner must also 
provide an opinion as to whether any 
current right knee disorder is the 
result of any pre-existing leg 
length discrepancy and, if so, 
whether or not it underwent any 
worsening during military service 
beyond its natural progression.  The 
claims file, along with all 
additional evidence obtained 
pursuant to the instructions above, 
as well as a copy of this remand, 
should be made available to the 
examiner for review.  The examiner 
should provide detailed reasons for 
his/her opinion.

4.  In the event that the appellant 
does not report for any examination, 
documentation should be obtained 
which shows that notice of the 
examination was sent to the 
appellant's last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the appellant 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  If the appellant 
has not reported to a examination, 
the supplemental statement of the 
case should include the provisions 
of 38 C.F.R. § 3.655 (2004) and an 
explanation of the regulation's 
application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


